Gray, C. J.
The ordinance by which the engineer’s office was created expressly reserved to the city council the power to remove him at pleasure. The repeal of that ordinance by the city council, and notice to him of such repeal, operated as a removal. Brackett v. Blake, 7 Met. 835, 339. Knowles v. Boston, 12 Gray, 339.
By the city charter of Lawrence all powers vested in the mayor and aldermen and common council jointly are “ to be exercised by concurrent vote, each board to have a negative upon the other; ” the mayor presides in the board of aldermen, but his separate approval of an ordinance is not required, nor has he any veto power, as under the amended city charter of Boston. Sts. 1853, c. 70, §§ 6-8; 1854, o. 448, §§ 35, 47.
The passage of the repealing ordinance to be ordained by each branch of the city council is shown, as to the board of mayor and aldermen, by the certificate of the mayor, being the chairman of that board, and, as to the common council, by the certificate of its president. The departure from the provision of the joint rules and orders, which directs that every ordinance shall be passed first in the common council, does not affect its validity. Bennett v. New Bedford, 110 Mass. 433. Holt v. City Council of Somerville, 127 Mass. 408. Judgment affirmed.